Contracts; breach. — Plaintiff sues to recover losses allegedly incurred because of faulty anchor chains on two ships which plaintiff purchased from the Government acting through the Maritime Commission. The third-party defendants, Ingalls Shipbuilding Corporation and Pacific *1182Chain & Manufacturing Company, were impleaded at the request of defendant. Judgment was entered for the plaintiff by Order issued February 28,1964, and the case was returned' to a trial commissioner for further proceedings with respect to the liability of the third-party defendants.
This case comes before the court on a Stipulation filed October 29, 1965, signed on behalf of the third-party plaintiff, the United States of America,- and the third-party defendants, by their respective attorneys of record, in which it is-stipulated and agreed that an order may be entered by the court dismissing, with prejudice the third-party complaint of the United States of America against third-party defendant Ingalls Shipbuilding Corporation, the third-party complaint of the United States of America against third party defendant Pacific Chain & Manufacturing Company, and the cross-claim by the third-party defendant, Ingalls Shipbuilding Corporation against third-party defendant Pacific Chain & Manufacturing Company, in accordance with the compromise as therein set forth upon payment to the United States of America of the sum of $14,712.50 by the third-party defendant Pacific Chain & Manufacturing Company, and to the United States of America of the sum of $6,018.75 by the third-party defendant Ingalls Shipbuilding Corporation, which -sums have been delivered to . the United States of America.
On November 8,1965, the court adopted the recommendation of the trial commissioner, pursuant to the stipulation of the parties, and entered an Order dismissing with prejudice the third-party complaint of the United States against the third-party defendant Ingalls Shipbuilding Corporation and the third-party defendant Pacific Chain & Manufacturing Company and the cross-claim by the third-party defendant Ingalls Shipbuilding Corporation against the third-party defendant Pacific Chain & Manufacturing Company.